DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 10/20/2021.
•	Claims 1-6, 10-11, and 15-18 have been amended and are hereby entered.
•	Claims 12-14  are withdrawn from further consideration.
•	Claims 1-11 and 15-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed October 20, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 13, that the claims do not recite a judicial exception, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for determining values associated with performance of actions based upon a plurality of sets of data, and funding accounts associated with sources with 
Regarding Applicant’s argument on page 15, that the claims clearly integrate the judicial exception into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite a processor; and memory comprising processor-
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor and memory are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0001], disclosing “Many systems use data about individuals to perform various functions, such as provide services and/or resources, select content for presentation to users and/or trade shares in an equity market. Performance of actions based upon the data may lead to profits and/or losses for an organization.”  And, the Specification at [0035], disclosing “One or more computing devices and/or techniques for determining values associated with sources of sets of data are provided. Many systems utilize data about individuals to perform various functions, such as provide services and/or resources, select content for presentation to users and/or trade shares in an equity market. Performance of functions based upon the data may lead to profits and/or losses for an organization.”  
The Applicant further argues, on page 15, that the claims provide a technique that is dynamic and increases the accuracy and efficiency of providing sources of data payments.  The argument is not persuasive.  As an initial matter, the Applicant has not explained, and the Examiner does not understand, how the generic computer components of the claim, i.e., a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions are arranged in such a way to improve accuracy and efficiency of providing sources of data payments.  Furthermore, the Federal Circuit has indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology (see MPEP 2106.04(a)).  In the instant application, the steps of identifying data, evaluating data, performing actions, determining data, generating values, and transferring payment, the steps being performed by a processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions, are merely generic computer functions performed by generic computer components.  For example,  the Specification at [00143] discloses “the claimed subject matter may be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer to implement the disclosed subject matter. The term "article of manufacture" as used 
Regarding Applicant’s arguments on page 15, that the claims provide for improvements to the technical field of compensating sources of data, the Examiner respectfully disagrees.  Furthermore, Applicant’s reliance upon the portions of the Specification, cited on page 15-16, which are purported as disclosing improvements to the technical field, are not persuasive.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of compensating sources of data (see at least [0001] and [0035] of the Specification, and page 15 of the Remarks dated 10/20/2021).  The claims of the instant application describe an improvement to a business process i.e., compensating sources of data, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s argument on pages 16-17, that the claims are significantly more than an abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a  processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations; and a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an 
Regarding Applicant’s argument on page 17, that the additional elements are recited in a non-conventional arrangement, the Examiner respectfully disagrees.  The Applicant further argues that the inventive concept can be found in the ordered combination of the claim limitations that transform the abstract idea into a practical application.  The argument is not persuasive.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed. In the claims of the instant application, the  processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations; and a non-transitory machine readable medium having stored thereon processor-executable instructions are recited as performing the steps of identifying data, evaluating data, performing actions, determining data, generating values, and transferring payment. These are merely generic computer components performing customary and generic steps. The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on pages 20-23, the cited art of record does not teach evaluating the plurality of sets of data to determine whether use of each set of data of the plurality of sets of data is authorized for selecting one or more advertisements for presentation via one or more client devices; responsive to determining that use of the first set of data, for selecting the one or more advertisements for presentation via the one or more client devices, is authorized and that use of the second set of data, for selecting the one or more advertisements for presentation via the one or more client devices, is not authorized: performing one or more actions, comprising selecting the one or more advertisements for presentation via the one or more client devices, based upon a second plurality of sets of data comprising the first set of data but not the second set of data, the argument is not persuasive.  As an initial matter, Wang discloses determine whether use of each set of data of the plurality of sets of data is authorized; responsive to determining that use of the first set of data, is authorized, obtaining action performance information based upon a second plurality of sets of data comprising the first set of data but not the second set of data at least at [0009], [0052]-[0053] and [0065]-[0066], disclosing providing microdata and authorizing the user of the provided microdata to generate a big data product, and at least at [0055]-[0056], disclosing the user sending microdata.  The Examiner is interpreting user microdata from one person but not another of the multiple users as a second plurality of sets of data comprising the first set of data but not the second set of data.  And, Krafcik discloses performing one or more actions, comprising selecting the one or more advertisements for presentation via the one or more client device, based upon a second plurality of sets of data, at least at [0054] and [0064]-[0069], disclosing that advertisements can also be selected and shown on the current webpage based on user identifier interests derived from the user's historical page 
Furthermore, regarding Applicant’s arguments with respect to the claim limitations of determining is by evaluating the plurality of sets of data; the sets of data is authorized for selecting one or more advertisements for presentation via one or more client devices; determining that use of the second set of data, for selecting the one or more advertisements for presentation via the one or more client devices, is not authorized, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 15, and 18 are directed to a method (claim 1), an apparatus (claim 15 and claim 18).  Therefore, on its face, each independent claim 1, 15, and 18 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 15, and 18 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites identifying a plurality of sets of data comprising a first set of data and a second set of data; evaluating the plurality of sets of data to determine whether use of each set of data of the plurality of sets of data is authorized for selecting one or more advertisements for presentation via one or more client devices; responsive to determining that use of the first set of data, for selectinq the one or more advertisements for presentation via the one or more client devices, is authorized and that use of the second set of data, for selecting the one or more advertisements for presentation via the one or more client devices, is not authorized; performing one or more actions, comprising selecting the one or more advertisements for presentation via the one or more client devices, based upon a second plurality of sets of data comprising the first set of data but not the second set of data; determining a first value associated with performance of the one or more actions; determining, based upon the second plurality of sets of data, a plurality of sources of the second plurality of sets of data, wherein a source of the plurality of sources is associated with one or more sets of data of the second plurality of sets of data; determining, based upon the second plurality of sets of data and the first value, a plurality of values associated with the plurality of sources, wherein a value of the plurality of values is associated with a source of the plurality of sources; generating, based upon the plurality of values, a plurality of payment values associated with the plurality of sources, wherein: a first payment value of the plurality of payment values is associated with a first source of the plurality of sources; and a second payment value of the plurality of payment values is associated with a second source of the plurality of sources; transferring a first payment associated with the first payment value to a first account associated with the first source; and transferring a second payment associated with the second payment value to a second account associated with the second source.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining values associated with performance of actions based upon a plurality of sets of data, and funding accounts associated with sources with payment values, which is a commercial and legal interaction, specifically a commercial interaction of marketing or sales activities or behaviors.  The mere nominal recitation of a computing device comprising: a processor; and memory comprising processor-executable instructions and a non-transitory machine readable medium having stored thereon processor-executable instructions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a  processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations; and a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of identifying data; evaluating data; performing one or more actions; determining, a plurality of sources; determining a plurality of values; generating a plurality of payment values associated with the plurality of sources; transferring a first payment associated with the first payment value to a first account; and transferring a second payment associated with the second 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-4, 7-8, 12, 15-16, and 18 simply further describes the technological environment.  Dependent claims 2-11 and 16-17, and 19-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-11, 15-17, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0122304 A1 (“Wang”) in further view of WO 2018024922 A1 (“Alvarez”), and in further view of US 2014/0032321 A1 (“Krafcik”).
Regarding claim 1, Wang discloses a method, comprising: 
identifying a plurality of sets of data comprising a first set of data and a second set of data (User sends consumption microdata from user terminal to the interests calculation module.  See at least [0055].  Microdata refers to consumer trade information and consumption microdata may be classified as, for example, beverage, clothes, electronics, medical service, transportation, or beauty salon.  See at least [0004] and [0056].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets multiple sets of data being gathered from multiple users as multiple plurality of sets of data, such as a first set of data and a second set of data.); 
determine whether use of each set of data of the plurality of sets of data is authorized; responsive to determining that use of the first set of data, is authorized (After a user agrees to authorize, he can voluntarily provide microdata and authorize the use of the provided microdata to generate a big data product.  See at least [0009].  See also [0052]-[0053] and [0065]-[0066].  See also [0072]-[0075], disclosing user using application to sell their microdata.); 
obtaining action performance information based upon a second plurality of sets of data comprising the first set of data but not the second set of data (User sends consumption microdata from user terminal to the interests calculation module.  See at least [0055].  Microdata refers to consumer trade information and consumption microdata may be classified as, for example, beverage, clothes, electronics, medical service, transportation, or beauty salon.  See at least [0004] and [0056].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register ; 
determining a first value associated with performance of the one or more actions (The interests calculation module of the data collection and profits sharing system receives a consumption microdata sent from the user terminal and verifies whether the consumption microdata input by the user conforms to a specified data format. If the consumption microdata input by the user conforms to a specified data format, the interests calculation module stores the consumption microdata in a personal microdata account of the microdata collection management module.  The consumption microdata includes multiple or all of consumption time, consumption location, consumption pattern, consumption content, consumption amount and consumption quantity.  See at least [0055].  The Examiner interprets the any value of the consumption microdata as the first value, and the Examiner also interprets consumption as the one or more actions.); 
determining, based upon the second plurality of sets of data, a plurality of sources of the second plurality of sets of data, wherein a source of the plurality of sources is associated with one or more sets of data of the second plurality of sets of data (The interests calculation module evaluates the consumption microdata… and stores the interests value in a personal interests account of the supplier's interests… wherein the personal interests account corresponds to the account of the user who provides the consumption microdata.  See at least [0057].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing ; 
determining, based upon the second plurality of sets of data and the first value, a plurality of values associated with the plurality of sources, wherein a value of the plurality of values is associated with a source of the plurality of sources (The big data cost estimation module receives… microdata… calculates the number of the conforming consumption microdata that constitutes a big data product, evaluates the value of the big data product according to the number of the consumption microdata to obtain a big data value amount.  See at least [0058].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets the value of the big data product as the plurality of values associated with the plurality of sources.); 
generating, based upon the plurality of values, a plurality of payment values associated with the plurality of sources, wherein: a first payment value of the plurality of payment values is associated with a first source of the plurality of sources; and a second payment value of the plurality of payment values is associated with a second source of the plurality of sources (The big data cost estimation module calculates a profits sharing interests value obtained from each consumption microdata that constitutes the big data product according to the evaluated big data value amount.  See at least [0060].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets the profits sharing interest value as the plurality of payment values.); 
transferring a first payment associated with the first payment value to a first account associated with the first source; and transferring a second payment associated with the second payment value to a second account associated with the second source (The big data cost estimation module calculates a profits sharing interests value obtained from each consumption microdata that constitutes the big data product according to the evaluated big data value amount, and stores the profits sharing interests value into a personal interests account, corresponding to the user providing each consumption microdata, of the supplier's interests and profits sharing module.  See at least [0060].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.).

While Wang discloses determining whether use of each set of data is authorized, Wang does not expressly disclose determining is by evaluating the plurality of sets of data, nor does Wang expressly disclose the sets of data is authorized for selecting one or more advertisements for presentation via one or more client devices.  Furthermore, while Wang discloses determining that use of the first set of data is authorized, Wang does not expressly disclose determining that use of the second set of data, for selecting the one or more advertisements for presentation via the one or more client devices, is not authorized.  Furthermore, while Wang discloses obtaining action performance information based upon a plurality of sets of data, Wang does not expressly disclose performing one or more actions, comprising selecting the one or more advertisements for presentation via the one or more client device, based upon a second plurality of sets of data.

However, Alvarez discloses determining is by evaluating the plurality of sets of data; the sets of data is authorized for selecting one or more advertisements for presentation via one or more client devices; determining that use of the second set of data, for selecting the one or more advertisements for presentation via the one or more client devices, is not authorized (Data is collected from a user.  See at least page 3, para. 4-5. A user may manage permissions of access data stored in the database according to different levels of privacy established by the user.  Each data bank will allow access to the data it stores from its respective user to the user itself and, according to the access permissions established by the user, to the different data consumers.  See at least page 4, para. 2.  Data consumer requests data and interacts with the database to verify the data consumer has the necessary permissions and retrieves said data, which is then transferred to the authorized consumer.  See at least page 6, para. 8 to page 7, para. 1.  Data about a user that is collected and stored in the database may be used for selecting an advertisement to display.  See at least page4, para. 6.  The level of privacy may depend on the potential data consumer.  See at least page 3, para. 2. The Examiner interprets a data consumer verifying that the data consumer has the necessary permissions to retrieve the data as evaluating the plurality of data sets and determining that use of the second set of data is not authorized.).
From the teaching of Alvarez, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the determining step of Wang to determine by evaluating the sets of data and determine that use of the second set is not authorized for selecting one or more advertisements for presentation, using the technique of verifying permissions taught by Alvarez, in order to make more effective use of user data collected during interaction of users with their network and with the digital services, and in order to manage resources and investments in a more optimal way and guarantee the excellence of the service to their customers 

While Wang discloses obtaining action performance information based upon a plurality of sets of data, Wang does not expressly disclose performing one or more actions, comprising selecting the one or more advertisements for presentation via the one or more client device, based upon a second plurality of sets of data

However, Krafcik discloses performing one or more actions, comprising selecting the one or more advertisements for presentation via the one or more client device,
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by the action performance data obtained in Wang being from the performing of one or more actions, as taught by Krafcik, in order to improve advertisement delivery (see Krafcik at least at [0117]).

Regarding claim 2, the combination of Wang, Alvarez, and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses prior to the obtaining action performance information based upon a plurality of sets of data, controlling a graphical user interface of a client device associated with the first source of the plurality of sources to display a request for access to one or more sets of data of the first source, wherein the request comprises a selectable input associated with providing access to the one or more sets of data of the first source (When the user wants to carry out the data buying or selling procedure, the user sends a data buying/selling request to the data collection and profits sharing system through the user terminal, and the governing module of the data collection and profits sharing system sends a data buying and selling screen data to the user terminal of the user who buys or sells data according to the data buying/selling request. After the user terminal receives the data buying and selling screen data, the display device displays a data buying and selling screen.  When the user wants to provide his own microdata to the data collection and profits sharing system to make a big data product for sale, the user clicks the option “Sell data” on the data buying and selling screen displayed by the display device through the input device of the user terminal, and the user terminal sends a data selling request to the data collection and profits sharing system.  See at least [0072]-[0073].  The user inputs multiple or all of consumption microdata including consumption time, consumption location, consumption pattern, ; and 
responsive to receiving a selection of the selectable input, generating the second plurality of sets of data with the one or more sets of data of the first source (The user inputs multiple or all of consumption microdata including consumption time, consumption location, consumption pattern, consumption content, consumption amount and consumption quantity on the microdata providing screen displayed by the display device through the input device of the user terminal, and the user terminal sends the input multiple or all of consumption microdata including consumption time, consumption location, consumption pattern, consumption content, consumption amount and consumption quantity to the data collection and profits sharing system.  See at least [0075].  User sends consumption microdata from user terminal to the interests calculation module.  See at least [0055].).

While Wang discloses obtaining action performance information based upon a plurality of sets of data, Wang does not expressly disclose performing one or more actions based upon a plurality of sets of data.

However, Krafcik discloses performing one or more actions based upon a plurality of sets of data (Advertisements can also be selected and shown on the current webpage based on user identifier interests derived from the user's historical page views or other data sources, for example from third-party data providers.  See at least [0054].  See also [0064]-[0069].  See also FIG. 4, steps 402-414.  The Examiner interprets selecting an advertisement for display as performing one or more actions.).
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by the action performance data obtained in Wang being from the performing of one or more actions, as taught by Krafcik, in order to improve advertisement delivery (see Krafcik at least at [0117]).

Regarding claim 3, the combination of Wang, Alvarez, and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses controlling a graphical user interface of a client device associated with a third source to display a selectable input associated with not providing access to one or more sets of data of the third source; and responsive to receiving a selection of the selectable input, generating the second plurality of sets of data without the one or more sets of data of the third source (Data selling screen includes button “sell data” or “log out” button on the data buying and selling screen displayed by the display device through the input device of the user terminal, and the user terminal sends a data selling request to the data collection and profits sharing system.  See at least [0073] and see at least FIG. 9, “Log out” button of data selling screen.  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  .

Regarding claim 4, the combination of Wang, Alvarez, and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses a set of data of the second plurality of sets of data is associated with user activity performed via a client device (User submits consumption microdata via client device to interests calculation module. See at least [0055]. The interests calculation module of the data collection and profits sharing system receives a consumption microdata sent from the user terminal and verifies whether the consumption microdata input by the user conforms to a specified data format. If the consumption microdata input by the user conforms to a specified data format, the interests calculation module stores the consumption microdata in a personal microdata account of the microdata collection management module. The consumption microdata includes multiple or all of consumption time, consumption location, consumption pattern, consumption content, consumption amount and consumption quantity. See at least [0055]. The Examiner interprets inputting consumption microdata as a user activity performed via a client device.).

Regarding claim 9, the combination of Wang, Alvarez, and Krafcik disclose the limitations of claim 1, as discussed above, and Krafcik further discloses the determining the first value is based upon an amount of revenue associated with the performance of the one or more actions (In an operation 418, the revenue from the advertisements can be shared .
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by determining first value of Wang based upon an amount of revenue associated with the performance of the one or more actions, as taught by Krafcik, in order to improve advertisement delivery (see Krafcik at least at [0117]).

Regarding claim 10, the combination of Wang, Alvarez, and Krafcik disclose the limitations of claim 1, as discussed above, and Krafcik further discloses a set of data of the second plurality of sets of data is associated with at least one of: one or more searches performed via a client device; one or more emails received via an email account; or one or more messages received via the client device (The user advertisements may be based on the user's past searches, and the data provider can be the search engine provider itself, which also is the publisher of the current context of the web page reflecting the user's current search/interests.  See at least [0047].  See also [0038], [0048], and [0117]).
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second plurality of sets of data of Wang to include a set of data associated with search performed via a client device, as taught by Krafcik, in order to improve advertisement delivery (see Krafcik at least at [0117]).

Regarding claim 11, the combination of Wang, Alvarez, and Krafcik disclose the limitations of claim 1, as discussed above, and Krafcik further discloses the performing the one or more actions comprises: selecting, based upon the second plurality of sets of data, a content item for presentation via a client device (Advertisements can also be selected and ; and 
transmitting the content item to the client device (Advertisement based on user’s identifier interests displayed on display page.  See at least [0042] and FIG. 2, “Ad related to User’s Interest” 218b.  User identifier terminal (e.g., personal computer) includes a user identifier interface that displays contents of a web page.  See at least [0027]).
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by the action performance data obtained in Wang being from the performing of one or more actions, as taught by Krafcik, and to transmit the content item to the client device using the technique taught by Krafcik in order to improve advertisement delivery (see Krafcik at least at [0117]).

Regarding claim 15, Wang discloses a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising (See at least [0049] and [0105]-[0107].  See also [0008].):
identifying a plurality of sets of data comprising a first set of data and a second set of data (User sends consumption microdata from user terminal to the interests calculation module.  See at least [0055].  Microdata refers to consumer trade information and consumption microdata may be classified as, for example, beverage, clothes, electronics, medical service, transportation, or beauty salon.  See at least [0004] and [0056].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing ; 
determine whether use of each set of data of the plurality of sets of data is authorized; responsive to determining that use of the first set of data, is authorized (After a user agrees to authorize, he can voluntarily provide microdata and authorize the use of the provided microdata to generate a big data product.  See at least [0009].  See also [0052]-[0053] and [0065]-[0066].  See also [0072]-[0075], disclosing user using application to sell their microdata.); 
obtaining action performance information based upon a second plurality of sets of data comprising the first set of data but not the second set of data (User sends consumption microdata from user terminal to the interests calculation module.  See at least [0055].  Microdata refers to consumer trade information and consumption microdata may be classified as, for example, beverage, clothes, electronics, medical service, transportation, or beauty salon.  See at least [0004] and [0056].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets user microdata from one person but not another of the multiple users as a second plurality of sets of data comprising the first set of data but not the second set of data); 
determining a first value associated with performance of the one or more actions (The interests calculation module of the data collection and profits sharing system receives a consumption microdata sent from the user terminal and verifies whether the consumption microdata input by the user conforms to a specified data format. If the consumption microdata ; 
determining, based upon the second plurality of sets of data, a plurality of sources of the second plurality of sets of data, wherein a source of the plurality of sources is associated with one or more sets of data of the second plurality of sets of data (The interests calculation module evaluates the consumption microdata… and stores the interests value in a personal interests account of the supplier's interests… wherein the personal interests account corresponds to the account of the user who provides the consumption microdata.  See at least [0057].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets the determining the account of the user who provides the data as determining a plurality of sources.); 
determining, based upon the second plurality of sets of data and the first value, a plurality of values associated with the plurality of sources (The big data cost estimation module receives… microdata… calculates the number of the conforming consumption microdata that constitutes a big data product, evaluates the value of the big data product according to the number of the consumption microdata to obtain a big data value amount.  See at least [0058].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] ; 
determining, based upon the plurality of values, a plurality of payment values associated with the plurality of sources, wherein: a first payment value of the plurality of payment values is associated with a first source of the plurality of sources; and a second payment value of the plurality of payment values is associated with a second source of the plurality of sources (The big data cost estimation module calculates a profits sharing interests value obtained from each consumption microdata that constitutes the big data product according to the evaluated big data value amount.  See at least [0060].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.  The Examiner interprets the profits sharing interest value as the plurality of payment values.); 
transferring a first payment associated with the first payment value to a first account associated with the first source; and transferring a second payment associated with the second payment value to a second account associated with the second source (The big data cost estimation module calculates a profits sharing interests value obtained from each consumption microdata that constitutes the big data product according to the evaluated big data value amount, and stores the profits sharing interests value into a personal interests account, corresponding to the user providing each consumption microdata, of the supplier's interests and profits sharing module.  See at least [0060].  Data gathering of consumption microdata is from multiple members.  See at least [0008]-[0009] and [0050]-[0054] disclosing multiple users having access to register for membership and disclosing a membership database.).

While Wang discloses determining whether use of each set of data is authorized, Wang does not expressly disclose determining is by evaluating the plurality of sets of data, nor does Wang expressly disclose the sets of data is authorized for selecting one or more content items for presentation via one or more client devices.  Furthermore, while Wang discloses determining that use of the first set of data is authorized, Wang does not expressly disclose determining that use of the second set of data, for selecting the one or more content items for presentation via the one or more client devices, is not authorized.  Furthermore, while Wang discloses obtaining action performance information based upon a plurality of sets of data, Wang does not expressly disclose performing one or more actions, comprising selecting the one or more content items for presentation via the one or more client device, based upon a second plurality of sets of data.

However, Alvarez discloses determining is by evaluating the plurality of sets of data; the sets of data is authorized for selecting one or more con for presentation via one or more client devices; determining that use of the second set of data, for selecting the one or more content items for presentation via the one or more client devices, is not authorized (Data is collected from a user.  See at least page 3, para. 4-5. A user may manage permissions of access data stored in the database according to different levels of privacy established by the user.  Each data bank will allow access to the data it stores from its respective user to the user itself and, according to the access permissions established by the user, to the different data consumers.  See at least page 4, para. 2.  Data consumer requests data and interacts with the database to verify the data consumer has the necessary permissions and retrieves said data, which is then transferred to 
From the teaching of Alvarez, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the determining step of Wang to determine by evaluating the sets of data and determine that use of the second set is not authorized for selecting one or more advertisements for presentation, using the technique of verifying permissions taught by Alvarez, in order to make more effective use of user data collected during interaction of users with their network and with the digital services, and in order to manage resources and investments in a more optimal way and guarantee the excellence of the service to their customers (see Alvarez at least at page 4, para. 9); in order to create a closer link with the client and improve their user experience and confidence and to reward the client for the exploitation of their data, and to generate greater user satisfaction and greater customer retention (see Alvarez at least at page 5, para. 1); in order to allow the enhancement of user information to offer personalized services to the user, to offer discounts or new services, and to optimize the infrastructure investments in a way that maximizes customer needs (see Alvarez at least at page 5, para. 2); and in order to generate a framework of trust with a user so that he can be compelled to share his data for certain purposes with the confidence that limits will be protected (see Alvarez at least at page 5, para. 3).

While Wang discloses obtaining action performance information based upon a plurality of sets of data, Wang does not expressly disclose performing one or more actions, comprising selecting the one or more content items for presentation via the one or more client device, based upon a second plurality of sets of data

However, Krafcik discloses performing one or more actions, comprising selecting the one or more content items for presentation via the one or more client device, based upon a second plurality of sets of data (Advertisements can also be selected and shown on the current webpage based on user identifier interests derived from the user's historical page views or other data sources, for example from third-party data providers.  See at least [0054].  See also [0064]-[0069].  See also FIG. 4, steps 402-414.  The Examiner interprets selecting an advertisement for display as performing one or more actions.).
From the teaching of Krafcik, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by the action performance data obtained in Wang being from the performing of one or more actions, as taught by Krafcik, in order to improve advertisement delivery (see Krafcik at least at [0117]).


Claim 16 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claims 18-20 have similar limitations found in claim 15 above, and therefore is rejected by the same art and rationale.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Alvarez, in further view of Krafcik, and in further view of US 2015/0186817 A1 (“Kim”).
Regarding claim 5, the combination of Wang, Alvarez, and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses the determining the plurality of values comprises: determining that the first source is associated with two or more sets of data comprising a first set of data of the second plurality of sets of data and a second set of data of the second plurality of sets of data (User sends consumption microdata from user terminal to the interests calculation module.  See at least [0055].  User inputs multiple consumption microdata.  See at least [0075].  The Examiner interprets multiple submissions as multiple sets of data).

While Wang discloses determining that the first source is associated with two or more sets of data, Wang does not expressly disclose responsive to determining that the first source is associated with the two or more sets of data, determining an Owen value, of the plurality of values, associated with the first source.

However, Kim discloses responsive to determining that the first source is associated with the two or more sets of data, determining an Owen value, of the plurality of values, associated with the first source (Calculating the performance metric and/or determining the 
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by determining an Owen value associated with the first source of Wang, using the technique taught by Kim, in order to improve computation of performance metrics, improve reliability of the computations, and improve other performance metrics related to the function of the computer or the computer system (see Kim at least at [0032]).

Regarding claim 7, the combination of Wang, Alvarez, and Krafcik disclose the limitations of claim 1, as discussed above.  Wang does not expressly disclose the determining the plurality of values comprises determining a plurality of Owen values.

However, Kim discloses the determining the plurality of values comprises determining a plurality of Owen values (Calculating the performance metric and/or determining the retention risk involves variance decomposition (into a portion of the variance associated with known sources and another portion of the variance associated with unknown sources) to select factors in the organization data, determine their impact, and to order or cluster the factors in regression models. For example, variance decomposition may perform regression to assess the importance and to order the factors in a polynomial, which may be a liner combination of the factors raised to associated exponents n and multiplied by associated amplitude weights w.sub.i (however, a wide variety of linear and nonlinear functions may be used). In particular, using the entropy, a set of factors may be identified in the organization data and/or the optional external data.  See at least [0039].  The variance decomposition may involve Shapley and Owen values. In particular, the marginal contributions of the variables to the goodness of fit of regression models with different variables and variable orders in subgroups or partitions of the variables may be calculated. Then, the average marginal contributions for the variables may be computed, thereby specifying their relative importance or contributions. This information may be used to prune the number of variables and/or to select the variable order in the regression models.  See at least [0068].).
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by determining an Owen value associated .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Alvarez, in further view of Krafcik, and in further view of US 2012/0191528 A1 (“Bax”).
Regarding claim 6, the combination of Wang, Alvarez, and Krafcik disclose the limitations of claim 1, as discussed above, and Wang further discloses the determining the plurality of values comprises: determining that the first source is associated with a single set of data of the second plurality of sets of data (User sends consumption microdata from user terminal to the interests calculation module.  See at least [0055].  User inputs multiple consumption microdata.  See at least [0075].  The Examiner interprets multiple submissions as multiple sets of data.).

While Wang discloses determining that the first source is associated with two or more sets of data, Wang does not expressly disclose responsive to determining that the first source is associated with the single set of data, determining a Shapley value, of the plurality of values, associated with the first source.

However, Bax discloses responsive to determining that the first source is associated with the single set of data, determining a Shapley value, of the plurality of values, associated with the first source (Determining Shapley values for data set including defining N as the set of cooperative players and v as a value function defined on any subset S⊂N, where v(S) defines the value generated by the set S independently, satisfying conditions necessary for Shapley value application. Apply Shapley values, with N=D∪P the set of cooperative players. Then v(S) is the revenue that would have been generated if only the players in S participated. Since the ad call is necessary to generate revenue, v(S)=0 if P∉S. For S⊃ {P}, to compute v(S), remove any labels provided by data providers in D\S and determine how much revenue resulting auction would generate (the resulting auction lacks bids that require the removed labels in their targeting). Allocate and pay each player in N that player's corresponding Shapley value.  See at least [0040]-[0042].  See also [0028]-[0034].  See also [0038].). 
From the teaching of Bax, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by determining an Shapley value associated with the first source of Wang, using the technique taught by Bax, in order to increase efficiency, symmetry, and to help assure third party data providers of fair treatment, attracting or enhancing participation and marketplace activity (See Bax at least at [0034]).

Regarding claim 8, the combination of Wang, Alvarez, and Krafcik disclose the limitations of claim 1, as discussed above.  Wang does not expressly disclose the determining the plurality of values comprises determining a plurality of Shapley values.

However, Bax discloses the determining the plurality of values comprises determining a plurality of Shapley values (Determining Shapley values for data set including defining N as the set of cooperative players and v as a value function defined on any subset ⊂N, where v(S) defines the value generated by the set S independently, satisfying conditions necessary for Shapley value application. Apply Shapley values, with N=D∪P the set of cooperative players. Then v(S) is the revenue that would have been generated if only the players in S participated. Since the ad call is necessary to generate revenue, v(S)=0 if P∉S. For S⊃ {P}, to compute v(S), remove any labels provided by data providers in D\S and determine how much revenue resulting auction would generate (the resulting auction lacks bids that require the removed labels in their targeting). Allocate and pay each player in N that player's corresponding Shapley value.  See at least [0040]-[0042].  See also [0028]-[0034].  See also [0038].). 
From the teaching of Bax, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wang by determining an Shapley value associated with the first source of Wang, using the technique taught by Bax, in order to increase efficiency, symmetry, and to help assure third party data providers of fair treatment, attracting or enhancing participation and marketplace activity (See Bax at least at [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Definition of a Data consumer,” Ecommerce Wiki, dated May 6, 2021 https://www.ecommercewiki.org/definitions/206/data-consumer (hereinafter “Ecommerce Wiki”) defines a data consumer as an individual, group, or application that receives data in the form of a collection. The data is used for query, analysis, and reporting.
US 2016/0277528 A1 (“Guilaume”) discloses a device having an integrated sensor assembly including at least one sensor may be associated with the user and operated according to a sensor configuration. Sensor data may be processed to extract a feature. Entry data may be determined for a profile entry based on the extracted feature so that the profile entry may incorporate the determined entry data. An exchangeable profile may be derived from the constructed profile, for example by using privacy data, and compensation from a third party may be received in return for the exchangeable profile.
US 10,387,921 (“Lewis”) discloses a data processing system can receive a cost-per-incremental-action (“CPIA”) bid from a content provider computing device. The data processing system can calculate a value of expected incremental actions from serving a first candidate online ad corresponding to the CPIA bid, and use it to translate the CPIA bid to an auction bid. The data processing system can select a winning online ad from among the first candidate online ad and additional candidate online ads based on their respective corresponding auction bids. The data processing system can transmit the winning online ad to the client computing device.
US 2009/0030774 (“Rothschild”) discloses digital messages may be sent to specified recipients or published on a Web site. Using stored personal data associated with the contributor and with the recipient of a digital message, in addition to the content of the message itself, the advertisement generator suggests advertisements to be included with the digital messages based on their contextual relevance. In exchange for including an advertisement with a digital message, a contributor is compensated. If the contributor-selected advertisement is provided by a third party advertiser, the message, contributor, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694